Case: 10-60477 Document: 00511440879 Page: 1 Date Filed: 04/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                              April 11, 2011
                                      No. 10-60477
                                    Summary Calendar                          Lyle W. Cayce
                                                                                   Clerk

SEGISMUNDO ALVAREZ-MIRANDA,

                                                    Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                    Respondent


                         Petition for Review of an Order of the
                            Board of Immigration Appeals
                                 BIA No. A200 112 995


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Segismundo Alvarez-Miranda, a native and citizen of Nicaragua, petitions
this court for review of a decision by the Board of Immigration Appeals (BIA)
dismissing his appeal of an order of the immigration judge (IJ) denying his
applications for asylum and withholding of removal.1 The IJ dismissed Alvarez-


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
        Alvarez-Miranda also sought relief under the Convention Against Torture (CAT). He
has abandoned this issue by failing to raise it in his petition for review. See Thuri v. Ashcroft,
380 F.3d 788, 793 (5th Cir. 2004).
    Case: 10-60477 Document: 00511440879 Page: 2 Date Filed: 04/11/2011

                                  No. 10-60477

Miranda’s asylum application as untimely. We lack jurisdiction to review the
BIA’s decision affirming the IJ’s assessment of facts and circumstances affecting
the timeliness of Alvarez-Miranda’s asylum application.            See 8 U.S.C.
§ 1158(a)(3); Nakimbugwe v. Gonzales, 475 F.3d 281, 284 & n.1 (5th Cir. 2007).
      Alvarez-Miranda argues that the IJ and BIA erred in denying his
withholding of removal claim because he had not established that there was a
clear probability that he would be persecuted based on his membership in his
politically active family. He asserts that the IJ and BIA erred in not finding that
his family was a cognizable social group; that he was active in his brother’s
political campaign; and that he faces the same risks of future persecution that
his brother faces. He also asserts that he was not required to show that he
suffered a physical injury to show that he suffered persecution and that the IJ
erred in excluding various articles that mentioned his brother’s name. He has
not shown that the evidence compels a conclusion contrary to the BIA and IJ’s
determination that he failed to show a clear probability that he would suffer
future persecution. See Hongyok v. Gonzales, 492 F.3d 547, 550 (5th Cir. 2007).
He has not shown that the IJ erred in considering that several members of his
family, including two siblings, his ex-wife, and his child, still live in Nicaragua
and have not suffered specific threats or actual attacks by Sandinista party
members. See Eduard v. Ashcroft, 379 F.3d 182, 193 (5th Cir. 2004). He has not
shown that the IJ erred in not reaching the issue of whether his family was a
particular social group because he failed to show a clear probability of future
persecution. See Hongyok, 492 F.3d at 549. He has not shown that the IJ erred
in excluding the articles concerning his brother or that this affected his
eligibility for withholding of removal; the Department of Homeland Security
stipulated that his brother, Bronley, was the mayor of Dario, Nicaragua, that
Bronley came to the United States, and that Bronley spoke to United States
embassy officials in Nicaragua concerning political matters. The petition for
review is DENIED.

                                        2